                             Case 3:19-cv-01883-VC Document 132 Filed 10/08/20 Page 1 of 2




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOHN L. BARBER, SB# 160317
                    2   E-Mail: John.Barber@lewisbrisbois.com
                      ALAN RUPE, Pro Hac Vice
                    3   E-Mail: Alan.Rupe@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    4 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    5 Facsimile: 213.250.7900
                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      ANTHONY C. OCEGUERA, SB# 259117
                    7    E-Mail: Anthony.Oceguera@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    8 Sacramento, California 95833
                      Telephone: 916.564.5400
                    9 Facsimile: 916.564.5444
                   10 Attorneys for Defendant
                      Horizon Freight System, Inc.
                   11
                   12                                       UNITED STATES DISTRICT COURT

                   13                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                   14
                        MARVIN NASH,                                         CASE NO. 3:19-cv-01883-VC
                   15
                                           Plaintiff,                        PROPOSED ORDER RE STIPULATION
                   16                                                        TO CONTINUE HEARING ON
                                  vs.                                        PLAINTIFF’S MOTION FOR CLASS
                   17                                                        CERTIFICATION
                      HORIZON FREIGHT SYSTEMS, INC.,and
                   18 DOES 1 THROUGH 50, inclusive,
                   19                      Defendants.                       Judge:          Hon. Vince G. Chhabria
                                                                             Action Filed:   February 22, 2019
                   20                                                        Trial Date:     None Set

                   21
                   22            Defendant HORIZON FREIGHT SYSTEMS, INC. and Plaintiff MARVIN
                   23 NASH’s (collectively “the Parties”) Stipulation to Continue came on for hearing on
                   24 the Court’s regular calendar on ___________________________ .
                   25            The Court, having reviewed the Parties Stipulation, and finding good cause
                   26 therein, hereby ORDERS as follows:
                   27            The Parties Stipulation is hereby GRANTED, as follows,

LEWIS              28 ///
BRISBOIS
BISGAARD                4816-5463-6492.1                                                            Case No. 3:19-cv-01883-VC
& SMITH LLP
ATTORNEYS AT LAW                                        PROPOSED ORDER RE STIPULATION TO CONTINUE
Case 3:19-cv-01883-VC Document 132 Filed 10/08/20 Page 2 of 2
